Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1-8, 10, 12-13, applicant argues the claims are not taught by the immediate prior art and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered and are found convincing, however, upon further search and consideration, the newly discovered prior art document(s), referenced in the updated rejection below, teaches the limitations as claimed. Please see below for full updated rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2007/0127800 A1] in view of D2 [US 2014/0210821 A1] in view of D3 [US 2012/0059248 A1].
Claim 1: A method of extending a segmentation of an image using navigated image data from a navigation system, the method comprising:
tracking, with the navigation system, at least one of a  [D1, Abstract, [0015 and 0020-0023]] D1 teaches a local extension method for segmentation of anatomical treelike structures. An initial airway segmentation is obtained.

capturing, with the imaging device, [D1, [0015]] D1 teaches the airway segmentation is 3D image data.

obtaining, by the navigation system, a point from the navigated image data corresponding to a potential airway structure; and [D1, [0016-0017]] D1 teaches the potential terminal branches which are a potential airway structure.

[D1, [0016-0017]] D1 teaches he use of an initial airway segmentation in order to determine data from the terminal branches.

extracting a region of interest from the 3D image data to create a sub-image; [D1, [0017-0019 and 0026-0030]] D1 teaches an area of application of the branch extension is limited to a well-defined region.

extracting connected components based on spillage-constrained region growing using seed points from the sub-image; [D1, [0007, 0016 and 0025-0028]] D1 teaches the adaptive region growing, differential adaptive region growing, fuzzy connectedness, and branch tracking can be used for the branch extension; terminal branches of the segmented airways are identified in the initial airway segmentation. Various methods can be used to identify the terminal branches; Using the distance map from the trachea, locally maximal distance regions are determined, and the locally maximal distance regions are identified as potential terminal branches. [D1, [0018-0020 and 0023-0027]] D1 teaches the region growing branch extension algorithm, two thresholds are used to determine if a voxel is added to the segmentation. All connected voxels to the seed point (at the terminal branch) that satisfy the thresholds are added; thresholding the affinity map.

[D1, [0025]] D1 teaches many false branches were detected in the trachea, no extension occurred in the fuzzy connectedness branch extension result or in the adaptive region growing branch extension result for this region.

connecting the candidate components to the initial treelike structure. [D1, [0018 and 0028]] D1 teaches the identified terminal branches may include false branches, the segmentation method used to implement the branch extension should be robust in dealing with false branches; the branch tracking method starts at a terminal branch in the same direction as the already extracted branch, and away from the rest of the extracted tree. Given the location and direction, the nearby image region is searched to find potential candidates for continuing airways; the location and direction are updated with the newly found airways.

D1 does not explicitly teach the at least one of traveled path and a position of an image device relative to an initial segmentation and being navigated acquired data or detecting the connected components in the sub-image. [D2, [0006, 0025 and 0047-0052]] D2 teaches convex hull around the tubular structures is formed for the curved planar reformation; rendering is a function of whether the voxels of the sub-volume are in or out of the at least one tubular structure; convex hull is formed around the geometric primitives and between the primitives of the various branches of the tubular structure. For rendering paths through tubular structure, the rendering is performed for voxels confirmed to be from the tubular structure; give voxel is intersected by the convex hull, the voxel is used). [D3, [0039]] D3 teaches the enhancement of the segmentation using the traveled path of the tracked instrument of the tracked instruments. It would have been obvious to one of ordinary skill in the art to combine the segmentation method taught by D1 with the voxel classification taught by D2 since doing so would improve the accuracy of the segmentation system to find potential candidates for continuing airways; the location and direction are updated with the newly found airways. Further D1 teaches convex hull around the tubular structures is formed for the curved planar reformation; rendering is a function of whether the voxels of the sub-volume are in or out of the at least one tubular structure; convex hull is formed around the geometric primitives and between the primitives of the various branches of the tubular structure. For rendering paths through tubular structure, the rendering is performed for voxels confirmed to be from the tubular structure; give voxel is intersected by the convex hull, the voxel is used. Further, it would have been obvious to one of ordinary skill in the art to combine the teachings of D1 with the teachings of D3 in which the segmentation would be enhanced by using the travelled and tracked path. The combination would provide for the tracked path to enhance segmentation now be capable of capturing the navigated data.  It would have been obvious to one of ordinary skill in the art to combine the segmentation method taught by D1 with the voxel classification taught by D2 since doing so would improve the accuracy of the segmentation system and the use of the tracking with regards to the traveled path of D3 for similar reasons of segmentation enhancement.

Claim 2: The method of claim 1, further comprising registering the navigated image data to the 3D image data. [D2, [0075]] D2 teaches the rendered data, including the mapped data, is overlaid on the imaging modalities outputted data.

Claim 3: The method of claim 1, further comprising constructing a 3D volume from the navigated image data. [D2, [0075]] D2 teaches the rendered data, including the mapped data, is overlaid on the imaging modalities outputted data. This is the 3D data overlaid upon.

Claim 4: The method of claim 3, wherein obtaining a point comprises automatically segmenting the constructed 3D volume to obtain a point from the navigated image data. [D1, Abstract and 0004-0005] D1 teaches the segmentation of the 3D image data.

Claim 5: The method of claim 1, wherein obtaining a point comprises selecting the point using an I/O component of the navigation system. [D2, [0020]] D2 teaches the approach of selecting points along a path and determining if the point lies along the tubular structure. This could be considered part of the selection and deselection for the navigation system.

Claim 6: The method of claim 1, wherein obtaining a point comprises obtaining a point cloud. [D1, [0016] D1 teaches a set of points, which is a point cloud.

Claim 7: The method of claim 1, wherein extending the initial segmentation using the point obtained from the navigated image data comprises determining the region of interest in the 3D  [D1, [0016-0018 and 0029]] D1 teaches the method for obtaining the skeleton based upon the segmented data which can be followed by a refinement thus an initial segmentation.

Claim 8: The method of claim 1, wherein extending the initial segmentation using the point obtained from the navigated image data further comprises performing the spillage-constrained region growing using the point obtained from the navigated image data as a seed point. [D1, [0018-0020 and 0023-0027]] D1 teaches the region growing branch extension algorithm, two thresholds are used to determine if a voxel is added to the segmentation. All connected voxels to the seed point (at the terminal branch) that satisfy the thresholds are added; thresholding the affinity map.

Claim 10: The method of claim 9, wherein extending the initial segmentation using the point obtained from the navigated image data comprises relaxing the thresholds and analysis metrics in the pruning step based on the point obtained from the navigated image data. [D1, [0018-0020 and 0023-0027]] D1 teaches the region growing branch extension algorithm, two thresholds are used to determine if a voxel is added to the segmentation. All connected voxels to the seed point (at the terminal branch) that satisfy the thresholds are added; thresholding the affinity map.

Claim 12: The method of claim 11, wherein extending the initial segmentation using the point obtained from the navigated image data comprises relaxing the determinations in the connecting step based on the point obtained from the navigated image data. [D1, [0018 and 0028]] D1 teaches the identified terminal branches may include false branches, the segmentation method used to implement the branch extension should be robust in dealing with false branches; the branch tracking method starts at a terminal branch in the same direction as the already extracted branch, and away from the rest of the extracted tree. Given the location and direction, the nearby image region is searched to find potential candidates for continuing airways; the location and direction are updated with the newly found airways. The scope of “relaxing the determination” cannot be determined.

Claim 13: The method of claim 1, wherein capturing comprises capturing 2D ultrasound image data with the imaging device. [D1, [0003 and 0014]] D1 teaches the capture of 3D or 2D images, this could be ultrasound data.


Allowable Subject Matter
Claims 14-19 are allowed. Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
With regards to claim 14, the prior art of record, either alone or in combination, fails to teach or suggest determining whether the candidate component has boundary voxels that are 4-connected to the initial segmentation and if so filling in voxels to fully connect the candidate component to the initial segmentation. Claims 15-19 are allowed for at least being dependent upon claim 14. 
Claim 9 is objected to because prior art of record, either alone or in combination, fails to teach or suggest the discarding of components for pruning purposes. Claim 11 is objected to because the prior art of record, either alone or in combination, fails to teach or suggest boundary voxels that are 4-connected to the initial segmentation and filling in voxels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDEEP SAINI/Primary Examiner, Art Unit 2661